NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ZELAIDA CRISTINA MEDRANO-                        No.   16-70752
GUARDADO; JUSTIN ALEXANDER DE
LEON-MEDRANO, A Juvenile Male,                   Agency Nos.      A206-779-358
                                                                  A206-779-359
                Petitioners,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges

      Zelaida Cristina Medrano-Guardado and her minor son (together,

“Petitioners”), natives and citizens of El Salvador, petition for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing Petitioners’ appeal from an




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) decision denying Petitioners’ application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

      We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of

law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent

that deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the BIA’s denial of Petitioners’ asylum claim.

      Petitioners have not experienced past persecution, and while their family and

friends have suffered violence, Petitioners fail to show that this violence was “part

of ‘a pattern of persecution closely tied to’” Petitioners. Wakkary v. Holder, 558

F.3d 1049, 1060 (9th Cir. 2009) (quoting Arriega-Barreintos v. I.N.S., 937 F.2d

411, 414 (9th Cir. 1991)). Petitioners claim they will suffer violence at the hands

of gangs in El Salvador, but their general fear of violent conditions is insufficient

to support a claim for asylum. Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (petitioner’s “desire to be free from harassment by criminals motivated by

theft or random violence . . . bears no nexus to a protected ground”). To the extent

Petitioners claim they will be persecuted on account of their family membership,

they present no evidence indicating that the violence they fear will be motivated by


                                           2
their membership in this group. See id. To the extent Petitioners claim they will

be persecuted on account of social condition of “kleptocracy,” they also fail to

connect this fear to any protected ground. See id. Our conclusion is not affected

by the differing nexus standards applicable to asylum and withholding of removal

claims. Cf. Barajas-Romero v. Lynch, 846 F.3d 351, 360 (9th Cir. 2017)

(discussing Zetino v. Holder having drawn no distinction between the standards

where there was no nexus at all to a protected ground).

      Petitioners do not challenge the BIAs’ determination that their other

proposed social groups, “Salvadoran returnees perceived to be wealthy” and

“potential victims of criminal organizations without the means to provide

protection from the criminal organizations,” are insufficiently particular or socially

distinct to qualify as social groups. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived). To the extent they argue they will suffer persecution on

account of a “political opinion,” their argument is unsupported by the record.

      Because Petitioners cannot demonstrate past persecution or a well-founded

fear of future persecution to support their asylum claim, their withholding of removal

claim likewise fails. Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1230 (9th Cir. 2016)

(“A petitioner who fails to satisfy the lower standard of proof for asylum necessarily

fails to satisfy the more stringent standard for withholding of removal.”).


                                          3
      Substantial evidence supports the agency’s denial of CAT relief because

Petitioners failed to show it is more likely than not they will be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See Aden

v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          4